Filed 8/19/21 Marriage of Chollera and Ray CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR


In re the Marriage of BIJAL                                                   B291787
CHOLLERA and RAKESH RAY.
                                                                              (Los Angeles County
BIJAL CHOLLERA,                                                               Super. Ct. No. KD082145)

           Respondent,

           v.

RAKESH RAY,

           Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, H. Don Christian, Judge Pro Tempore.
Affirmed.
     Rakesh Ray, in pro. per., for Appellant.
     Bijal Chollera, in pro. per., for Respondent.
                      INTRODUCTION
       In June 2018, the trial court denied appellant Rakesh
Ray’s August 2017 request for order (RFO) to modify child
and spousal support, finding the matter should be heard by a
child support commissioner.1 On appeal, Ray fails to address
this finding, arguing instead that the court ignored the
changed circumstances he presented, committed fraud, and
was involved in a conspiracy to steal money on behalf of his
ex-wife, respondent Bijal Chollera. Chollera urges us to
affirm the order below and award sanctions against Ray. We
affirm the court’s denial of Ray’s RFO, but deny Chollera’s
request for sanctions.

          STATEMENT OF RELEVANT FACTS
      Chollera and Ray married in February 2001 and
separated in May 2011. They have two minor children.
Chollera filed a divorce petition in July 2011. In March
2015, a judgment was entered dissolving the marriage,
ordering Ray to pay Chollera child and spousal support, and
disposing of real and personal property. Ray’s motion to set
aside the judgment was denied, and we affirmed the
judgment on appeal. (Chollera v. Ray (Feb. 7, 2017,
B263180) [nonpub. opn.].) After the Supreme Court denied



1     Pursuant to Family Code section 4251, the Los Angeles
County Superior Court has designated commissioners who hear
only support issues.




                             2
Ray’s petition for review, we issued the remittitur in May
2017.
      In August 2017, Ray filed an RFO to modify child and
spousal support, alleging that his income had decreased
significantly, and that Chollera was intentionally
unemployed, despite a court order to find a job. The RFO
was repeatedly continued until June 4, 2018. In May 2018,
Ray filed an Income and Expense Declaration, claiming an
average monthly income of $450 and total monthly expenses
of $450. That same day, he filed an ex parte RFO to end
spousal support, arguing that he had no income, and that
the Child Support Services Division (CSSD) had stolen $350
of his “grocery money” and was harassing and threatening
him. The ex parte RFO was denied.
      At the June 4 hearing, the court inquired whether Ray
had paid any child support, and Chollera advised that CSSD
had recently removed $350 from his bank account. Ray
complained that the $350 was his “grocery money” and that
he had subpoenaed CSSD to appear at the instant hearing.
After confirming that CSSD was still enforcing the case, the
court informed Ray that the proper forum for his request
was before a support commissioner, and directed the clerk to
provide him an address and phone number to contact. Ray
responded, “Okay, your honor.”
      After the hearing, the court issued a minute order
stating in pertinent part: “Respondent’s requests are denied
as fully reflected in the notes of the court reporter.” Ray
timely appealed.




                             3
                        DISCUSSION

      A.     The Court Did Not Err in Denying Ray’s RFO
      “Each county shall maintain a local child support
agency . . . that shall have the responsibility for promptly
and effectively establishing, modifying, and enforcing child
support obligations, . . . [and] enforcing spousal support
orders established by a court of competent jurisdiction . . . .”
(Fam. Code, § 17400, subd. (a).) “[E]ach superior court shall
provide sufficient commissioners to hear Title IV-D child
support cases filed by the local child support agency. . . . All
actions or proceedings filed by a party other than the local
child support agency to modify or enforce a support order . . .
for which enforcement services are being provided pursuant
to Section 17400 shall be referred for hearing to a child
support commissioner unless a child support commissioner is
not available due to exceptional circumstances . . . .” (Fam.
Code, § 4251, subd. (a).)
      Here, the parties confirmed CSSD was providing
enforcement services regarding the court’s support order,
which Ray sought to modify. Nothing in the record indicates
a support commissioner was unavailable. Therefore, the
court did not err in denying Ray’s RFO and referring him to
a support commissioner.
      Ray does not argue the court erred in so finding.
Instead, he complains the court ignored the changed




                               4
circumstances he presented and denied his RFO due to
alleged fraud and conspiracy. Ray demonstrates no error.
      First, the court correctly found that the proper forum
for Ray’s RFO was before a support commissioner.
Therefore, the court did not err in refusing to grant his RFO
and referring him to the proper forum.
      Second, as to the court’s alleged fraud and conspiracy,
Ray recites a litany of ways he believes he was wronged by
the court’s allegedly erroneous rulings, but provides no
record support, case law, or reasoned argument for those
claims. He makes accusations without citing to any record
on which to evaluate a claim of bias or error2 and complains
of matters already disposed of in his previous appeal.3
Accordingly, we treat this argument as forfeited. (Allen v.
City of Sacramento (2015) 234 Cal.App.4th 41 [“We are not
required to examine undeveloped claims or to supply
arguments for the litigants”]; Sviridov v. City of San Diego
(2017) 14 Cal.App.5th 514, 521 [failure to present reasoned
argument constitutes forfeiture].)
      Finally, to the extent Ray suggests the court was
compelled to grant his RFO based on his unsupported
representations, he is mistaken. “‘The ultimate


2      E.g., Ray claims the court refused him permission to cross-
examine or question any witness in nine years of litigation, but
cites nothing in the record to support this claim.
3    E.g., Ray argues the court erred by entering a dissolution
judgment when the parties did not have a “legal marriage.”




                                5
determination of whether the individual facts of the case
warrant modification of support is within the discretion of
the trial court.’” (In re Marriage of Usher (2016) 6
Cal.App.5th 347, 358.) “Credibility is a matter within the
trial court’s discretion.” (In re Marriage of Meegan (1992)
11 Cal.App.4th 156, 162.) Nothing required the court to
believe Ray’s testimony (disputed by Chollera) that his
monthly income was $450.

      B.   We Deny Chollera’s Request for Sanctions
      In her respondent’s brief, Chollera requests that
“sanctions be imposed against the Appellant for his malice,
abusive behavior, slandering and libel.” Because Chollera
requests sanctions only in her brief, and not in a
procedurally proper motion, we deny the request. (See
Cowan v. Krayzman (2011) 196 Cal.App.4th 907, 919
[denying respondent’s request for sanctions because
respondent “has not filed a separate sanctions motion as
required by California Rules of Court, rule 8.276(b)(1).
Sanctions cannot be sought in the respondent’s brief”];
Saltonstall v. City of Sacramento (2014) 231 Cal.App.4th
837, 858-859 [same].)




                              6
                       DISPOSITION
      The court’s order denying Ray’s August 2017 RFO is
affirmed. Chollera is entitled to her costs on appeal.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                            7